Citation Nr: 0319252	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-16 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, to include right-sided hemiparesis, 
with aphasia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to September 
1993.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In April 2000, the Board denied service connection for the 
veteran's claims.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court), and in February 2001, the Court issued an Order which 
vacated the Board's decision and remanded the veteran's 
claims to the Board for the completion of additional 
development.  In October 2001, the Board remanded the claims 
to the RO for adjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096.  


REMAND

In order for full compliance with the VCAA, the Board finds 
that additional development is necessary in this case.  Based 
upon information contained in the veteran's service medical 
records and in a November 1994 VA examination report, the 
Board finds that the veteran should be afforded a VA 
examination to assess the relevancy of this information as 
applicable to his claims for service connection.
Specifically, the Board refers to the veteran's documented 
complaints in service of chest pain and pressure, as well as 
light-headedness (at a minimum, noted in September 1979, 
December 1988 and April 1993 service medical records), and 
also based upon his documented blood pressure readings 
throughout service (and shortly after service in the November 
1994 VA examination report).

Accordingly, these claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by a cardiologist to 
determine the nature and etiology of any 
current disability from hypertension and 
from the residuals of a cerebrovascular 
accident, to include right-sided 
hemiparesis, with aphasia.  The veteran's 
two-volume claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should address the following 
points in the written report:

a.  The examiner should opine as to 
whether it is at least as likely as 
not that any currently diagnosed 
hypertension is related to the 
veteran's period of active service 
or within a year after such service.

b.  The examiner should opine as to 
whether it is at least as likely as 
not that any currently diagnosed 
residuals of a cerebrovascular 
accident, to include right-sided 
hemiparesis, with aphasia, are 
related to the veteran's period of 
active service, or within a year 
after such service.  

c.  If the examiner determines that 
currently diagnosed hypertension is 
related to service, but not the 
residuals of a cerebrovascular 
accident, then the examiner should 
opine as to whether it is at least 
as likely as not that any current 
residuals of a cerebrovascular 
accident, to include right-sided 
hemiparesis, with aphasia, are 
proximately due to or the result of 
the veteran's service-related 
hypertension.  
2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


